DETAILED ACTION
This office action is a response to an application filed on 03/24/2021, in which claims 1-9 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention of claims 4-6 are directed to non-statutory subject matter.  This claim does not fall within at least one of the four categories of patent eligible subject matter. 
In reference to claims 4-6, 
These claims are drawn to “At least one computer readable medium (CRM) storing instructions that based on executed by at least one processor”. The Specification is silent with the definition of term "one computer readable medium (CRM) storing instructions". In plain meaning, one computer readable medium (CRM) storing instructions can be a transitory signal that stores computer program during relatively short period of time. Thus, the broadest reasonable interpretation encompasses that the tangible computer program product having executable program stored therein can be a signal. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In reference to claims 1,
The language “control the transceiver to transmit the second V2X data based on the resource, informed by the control signal, whose a detected energy in lower than a threshold” renders the claim indefinite. The language requires transmitting first V2X data based on a resource prior transmitting second V2x data, however, the claims fail to recite a step that results transmitting a first V2X data using resources prior transmitting second V2x data. Therefore, the claim is rejected for omitting the essential step of “transmitting first V2X data using resources”.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 

In reference to claim 7,
The language “control the transceiver to transmit the second V2X data based on the resource, informed by the control signal, whose a detected energy in lower than a threshold” renders the claim indefinite. The language requires transmitting first V2X data based on a resource prior transmitting second V2x data, however, the claims fail to recite a step that results transmitting a first V2X data using resources prior transmitting second V2x data. Therefore, the claim is rejected for omitting the essential step of “transmitting first V2X data using resources”.

Dependent claims are rejected because they depend on the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,973,041B2, (hereinafter, “Lee”) in view of Soret et al. (hereinafter, “Soret”; 20170041916).
In response to claim 1, 
Lee teaches control the transceiver to receive a control signal informing a resource to be used for transmitting a first V2X data of another UE (claim 10, paragraph 2 teaches this limitation); and 
control the transceiver to transmit the second V2X data based on the resource, informed by the control signal, whose a detected energy is lower than a threshold (claim 10, paragraph 4 teaches this limitation).
Lee does not teach explicitly about a user equipment (UE) of transmitting a second vehicle-to-everything (V2X) data, the UE comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor, wherein the at least one processor is configured to.
Soret teaches a user equipment (UE) of transmitting a second vehicle-to-everything (V2X) data, the UE comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor, wherein the at least one processor is configured to (paragraph 83 teaches these limitations):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use a user equipment (UE) of transmitting a second vehicle-to-everything (V2X) data, the UE comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor, wherein the at least one processor for configuration as taught by Soret because it would allow using a use equipment comprising a memory and a processor for selecting a user position and using shared communication resource for communication. 
In response to claim 2, 
Lee teaches wherein the UE receives the control signal in a signaled control region (claim 11, paragraph 1 teaches this limitation).
In response to claim 3, 
Lee teaches wherein, through the control signal, the UE identifies information about locations or a number of resources to be used for the first V2X data transmission of the another UE (claim 12, paragraph 1 teaches this limitation).
In response to claim 4, 
Lee teaches receiving a control signal informing a resource to be used for transmitting a first V2X data of another UE (claim 10, paragraph 2 teaches this limitation); and 
transmitting the second V2X data based on the resource, informed by the control signal, whose a detected energy is lower than a threshold (claim 10, paragraph 4 teaches this limitation).
Lee does not teach explicitly about at least one computer readable medium (CRM) storing instructions that, based on being executed by at least one processor, perform operations comprising.
Soret teaches at least one computer readable medium (CRM) storing instructions that, based on being executed by at least one processor, perform operations comprising (paragraph 83 teaches these limitations):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use at least one computer readable medium (CRM) storing instructions that, based on being executed by at least one processor for performing operations as taught by Soret because it would allow using a use equipment comprising a memory and a processor for selecting a user position and using shared communication resource for communication. 
In response to claim 5, 
Lee teaches wherein the at least one CRM stores instructions that perform receiving the control signal in a signaled control region (claim 11, paragraph 1 teaches this limitation).
In response to claim 6, 
Lee teaches wherein, through the control signal, the at least one CRM stores instructions that perform identifying information about locations or a number of resources to be used for the first V2X data transmission of the another UE (claim 12, paragraph 1 teaches this limitation).
In response to claim 7, 
Lee teaches control a transceiver to receive a control signal informing a resource to be used for transmitting a first V2X data of another UE (claim 10, paragraph 2 teaches this limitation); and
control the transceiver to transmit the second V2X data based on the resource, informed by the control signal, whose a detected energy is lower than a threshold (claim 10, paragraph 4 teaches this limitation).
Lee does not teach explicitly about an apparatus, the apparatus comprising: a processor; and a memory coupled to the processor, wherein the processor is configured to.
Soret teaches an apparatus, the apparatus comprising: a processor; and a memory coupled to the processor, wherein the processor is configured to (paragraph 83 teaches these limitations):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to use an apparatus, the apparatus comprising: a processor; and a memory coupled to the processor, wherein the processor for configuration as taught by Soret because it would allow using a use equipment comprising a memory and a processor for selecting a user position and using shared communication resource for communication. 
In response to claim 8, 
Lee teaches wherein the processor is configured to control the transceiver to receive the control signal in a signaled control region (claim 11, paragraph 1 teaches this limitation).
In response to claim 9, 
Lee teaches wherein, through the control signal, the processor is configured to identify information about locations or a number of resources to be used for the first V2X data transmission of the another UE (claim 12, paragraph 1 teaches this limitation).
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP  TSG RAN WG1 Meeting # 82, R1-154599, section 3.
3GPP  TSG RAN WG1 Meeting # 82, R1-154730, section 3.3.
20170188320………………..paragraphs 23, 48 and 57-58.
20170230939………………..paragraphs 83-84, 88, 102, 125-127, 211, 218 and 260.
20150327240………………..paragraphs 166-168 and 259.
20170041916………………..paragraph 83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466 


/DIANE L LO/Primary Examiner, Art Unit 2466